Citation Nr: 1539899	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2006 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, the Board remanded the claim for a new VA examination.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested that he be provided with a travel board hearing, however, on the attached appeal hearing options form, the Veteran checked that he wanted a central office hearing.  The hearing request was later clarified by the Veteran's representative as a request for a videoconference hearing.  In January 2015, the RO mailed the Veteran a letter notifying him that his requested videoconference hearing was scheduled for February 19, 2015.  The Veteran did not report for the scheduled hearing.  In March 2015, the hearing notification letter was returned to the RO as undeliverable as addressed because the Veteran had moved.  It is unclear from the record when the RO received notification of the Veteran's current address, however, an August 2015 notice to the Veteran that his appeal was being transferred to the Board is addressed to his new address.  Because the evidence tends to show that the Veteran was not properly notified of the scheduled hearing, remand is necessary to provide him an opportunity for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing via videoconference before a Veterans Law Judge of the Board.  Notify the Veteran and his representative of the date and time of the hearing.  Ensure that the notification letter is sent to the Veteran's correct address.  As of the date of this Remand his most recent address is identified in the claim file on correspondence from the Board dated August 31, 2015.

2.  After the Board hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


